UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4201


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BLANCA MIRRIAM SANCHEZ RIVERA, a/k/a La Cincuentona, a/k/a Blanca
Miriam Sanchez Rivera,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cr-00075-GJH-1)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allen H. Orenberg, ORENBERG LAW FIRM, PC, North Bethesda, Maryland, for
Appellant. Stephen M. Schenning, Acting United States Attorney, Elizabeth S. Boison,
Special Assistant United States Attorney, Ray D. McKenzie, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Blanca Mirriam Sanchez Rivera seeks to appeal her conviction and sentence. On

appeal, Rivera argues that her guilty plea was not knowing and voluntary because she did

not understand the consequences of her plea and lacked the mental competence to enter a

valid plea. She also asserts that the district court imposed an unreasonable sentence and

that the appeal waiver contained in her plea agreement is invalid. The Government has

sought to dismiss the appeal as barred by the waiver of the right to appeal included in the

plea agreement.

       “The validity of a waiver of appeal . . . is reviewed de novo, and we will enforce

the waiver if it is valid and the issue appealed is within the scope of the waiver.” United

States v. Adams, 814 F.3d 178, 182 (4th Cir. 2016). “In the absence of extraordinary

circumstances, a properly conducted [Fed. R. Crim. P.] 11 colloquy establishes the

validity of the waiver.”        Id.   The transcript of the Rule 11 hearing reveals no

extraordinary circumstances, that the district court correctly found that Rivera was

competent to enter a guilty plea, and that her plea was knowing and voluntary. Further,

the district court specifically questioned Rivera about the appeal waiver, and she

knowingly and voluntarily agreed to the waiver. Finally, the issues Rivera seeks to raise

on appeal fall squarely within the compass of her waiver of appellate rights.          We

therefore dismiss the appeal.




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3